Case: 16-31192      Document: 00514234190        Page: 1     Date Filed: 11/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                       __________                         United States Court of Appeals
                                                                                   Fif h Circuit

                                                                                 FILED
                                   No. 16-31192                          November 13, 2017
                                 Summary Calendar
                                    __________                              Lyle W. Cayce
                                                                                 Clerk


LOUISIANA CLEANING SYSTEMS, INCORPORATED,

              Plaintiff−Appellant,

v.

OLLIE S. TYLER, Individually & in her official capacity on behalf of City of
Shreveport; DAVID DUNCAN, Individually & in his official capacity;
BRIAN CRAWFORD, Individually & in his official capacity; DALE SIBLEY;
CITY OF SHREVEPORT,

              Defendants−Appellees.

                               _______________________

                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                 No. 5:16-CV-14
                             _______________________

Before SMITH, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*

      In light of the City of Shreveport’s recent amendment of Shreveport
Municipal Ordinance § 42-277, this appeal is DISMISSED as moot.                               We
REMAND this case to the district court for the Western District of Louisiana


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-31192    Document: 00514234190   Page: 2   Date Filed: 11/13/2017




for further proceedings.